OPINION OF THE COURT
On summary consideration, order modified, with costs to appellant, and case remitted to Supreme Court, Dutchess County, for further proceedings in accordance with the following memorandum and, as so modified, affirmed. The county, as depositary of the condemnation fund pursuant to former subdivision 2 of section 555 of the General Municipal Law, is required to pay the actual interest generated on that sum to the condemnee, Leemilt’s Petroleum, Inc., not the 6% interest which was applicable to the final condemnation judgment under former subdivision 2 (see Matter of Town of Greenburgh [Turner], 70 AD2d 409, affd 52 NY2d 948). It is unclear from the record what the actual amount of interest generated on the sum deposited was, and, thus, the case must be remitted for a determination of that amount.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.